Citation Nr: 1202101	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  03-00 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for headaches with dizziness.

4.  Entitlement to service connection for bilateral shin splints.

5.  Entitlement to service connection for a bilateral foot/ankle disorder.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for depression.

8.  Entitlement to an initial disability rating in excess of 10 percent for chondromalacia of the right knee.

9.  Entitlement to an initial disability rating in excess of 10 percent for chondromalacia of the left knee.

10.  Entitlement to an initial compensable disability rating for hemorrhoids.

11.  Entitlement to an initial disability rating in excess of 10 percent for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from December 1983 to March 1987, and service in the Army National Guard from March 1987 to March 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The claim for service connection for bilateral shin splints was previously denied by the RO in an unappealed July 1998 rating decision.  However, relevant official service department records have been associated with the claims file since that time.  Thus, the claim will be reconsidered on a de novo basis.  See 38 C.F.R. § 3.156(c) (2011).

In July 2003, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  

In September 2011, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

As the appeal involves a request for higher initial ratings following the grant of service connection, the Board has characterized the issues in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The issue of entitlement to service connection for bilateral shin splints is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A cervical spine disorder did not originate in service or within one year thereafter, and it is not related to any incident of service.

2.  A lumbar spine disorder did not originate in service or within one year thereafter, and it is not related to any incident of service.

3.  The Veteran's headaches are proximately due to or the result of his service-connected hypertension.

4.  The Veteran does not have a disability manifested by dizziness, other than as a symptom of service-connected hypertensive heart disease or nonservice-connected cervical spine disorder.

5.  On July 17, 2003, prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal with respect to the claim for an initial compensable disability rating for hemorrhoids be withdrawn.

6.  On the record during the September 28, 2011, Board hearing, the Veteran requested that his appeal with respect to the claims for service connection for a bilateral foot/ankle disorder, sleep apnea, and depression, and claims for higher initial disability ratings for chondromalacia of the right knee, chondromalacia of the left knee, and hypertension be withdrawn.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for headaches, as secondary to service-connected hypertension, have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

4.  The criteria for service connection for dizziness have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

5.  The criteria for withdrawal of an appeal by the Veteran with respect to the claims for service connection for a bilateral foot/ankle disorder, sleep apnea, and depression, and higher initial disability ratings for chondromalacia of the right knee, chondromalacia of the left knee, hemorrhoids, and hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. 
§ 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist 

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in August 2009.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II; Quartuccio, 16 Vet. App. at 187.  

Furthermore, the letter advised the Veteran of the elements of a disability rating and an effective date for his claims.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In short, the Veteran has received all required notice in this case, such that there is no error in the content of VCAA notice.  

With regard to the timing of VCAA notice, in Pelegrini II, the Court held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on a claim for VA benefits.  18 Vet. App. at 120.  Here, the VCAA notice was provided after the initial unfavorable February 2001 AOJ decision.  However, courts have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, and then readjudicate the claim, such that the essential fairness of the adjudication - as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (where the Federal Circuit Court held that a Statement of the Case (SOC) or Supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  In fact, as a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, the timing error was cured.  After providing the VCAA notice, the AOJ (RO) readjudicated the claims in a February 2011 SSOC.  So after providing the required notice, the RO reconsidered the claims - including to address any additional evidence received in response to the notice.  So the timing defect in the notice has been rectified.  Prickett, 20 Vet. App. at 376.  Stated another way, VA's issuance of the SSOC following the VCAA notice letter cured the timing error.  As such, the Board concludes prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency). 

With respect to the duty to assist, the RO has secured the Veteran's available service treatment records, VA and private medical records, and records from the Social Security Administration (SSA).  Further, the Veteran has submitted statements in support of his claims.  Moreover, he was provided VA examinations.  

The Board observes that the Veteran's service treatment records are incomplete.  Where a veteran's service treatment records have been destroyed or lost, there is a duty to advise him to obtain other forms of evidence.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

In this case, in an earlier July 1998 rating decision, the RO advised the Veteran that the bulk of his service treatment records were missing.  Prior to issuing that rating decision, the RO had requested the Veteran's service treatment records from the National Personnel Records Center (NPRC) and the Virginia National Guard.  The NPRC replied that there were no records, and the Virginia National Guard sent all the records in its possession, which was limited to September 1986 reports of medical history and examination, and an immunization record.

Pertinent to this appeal, the Veteran submitted copies of service treatment records he was able to obtain.  In a December 2000 letter, the RO informed the Veteran of the receipt of the service treatment records, advised him that VA would request his service treatment records again in an attempt to obtain his complete service treatment records, and requested that he send any further service treatment records in his possession.  To date, the Veteran has not replied.  In November 2000, the RO asked the NPRC to send any service treatment records, to include those from the National Guard.  Having received no reply, the RO submitted a follow-up request in January 2004.  Later that month, the NPRC replied that there were no National Guard records for the Veteran.  In March 2004, the NPRC replied that there were no service treatment records for the Veteran.  The RO also submitted requests to the Louisiana National Guard, which provided negative replies in February and March 2004.  Thus, the Board concludes that VA's heightened duty to assist has been satisfied.  The Board further finds that, based on the RO's efforts, it is reasonably certain that the rest of the Veteran's service treatment records are unavailable and that further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b)(3).  See also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  The Board also has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Id. at 367; Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The analysis herein has been undertaken with this heightened duty in mind.  

In sum, there is no indication that any additional evidence remains outstanding, and the duty to assist has been met.  38 U.S.C.A. § 5103A. 

Service Connection

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

Some diseases are chronic, including arthritis, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  That regulation permits service connection not only for disability caused by service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the United States Court of Appeals for Veterans Claims (Court) emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b). 


Cervical and Lumbar Spine Disabilities

The Veteran contends that service connection for cervical and lumbar spine disabilities is warranted as they are documented in his service treatment records.

During a July 2003 DRO hearing, the Veteran testified that he developed persistent neck pain after being grabbed from behind at a club in service.  He acknowledged that he injured his neck after service when he fell on the job but asserted that he had experienced neck problems since service.  With respect to his back, he asserted that it was due to his in-service neck injury but acknowledged that he also injured his back in the post-service work accident.

During his September 2011 Board hearing, the Veteran testified that he had been placed in a full nelson by a bouncer at a club in service and thereafter developed neck pain followed by back pain.

The Veteran's service treatment records reflect complaints of low back pain in December 1984, at which time he denied a history of direct back trauma and was diagnosed with back spasms.  They also reflect complaints of neck pain in April 1986, when he reported a neck injury five days earlier when he was involved in a fight and someone grabbed him from behind by the neck; he was diagnosed with a cervical strain.  A March 1991 report of medical history completed by the Veteran during his subsequent National Guard service reflects that he denied having recurrent back pain and he did not otherwise complain of any neck pain.  

Post-service, VA treatment notes from April 1989 to September 1996 reflect various complaints but none referable to the cervical or lumbar spine.  The record then shows that the Veteran fell at work and injured his neck and low back in December 1996.  A January 1997 note reflects that he injured his low back when he fell four feet from a ladder at work in December 1996.  A July 1997 note reflects the Veteran's report that he had no history of back pain before December 1996.

The Veteran underwent a VA examination in January 2004.  The examiner noted a review of the Veteran's claims file, including his service treatment records.  The examiner noted the December 1996 work injury.  The examiner then stated that there is no correlation between the in-service cervical injury and current complaints, explaining that the physical findings in service at the time of the injury were normal and the Veteran has not had any problems thereafter.  The examiner also opined that the Veteran's lumbar spine disorder is secondary to his post-service work injury, explaining that the Veteran had minimal problems with his back in service.

Given the above, the finds that the Veteran's current spine disabilities did not have their onset in service or within one year thereafter.  In this regard, the Veteran was treated in service only once each for neck and low back complaints, and a March 1991 report of medical history does not reflect the continuation of any such complaints.  Thus, the record indicates that the Veteran suffered acute injuries to the cervical and lumbar regions of the spine in service with no subsequent chronic disability.  Moreover, VA medical records through September 1996 do not contain any complaints of neck or low back pain.  Further, the record clearly shows that the Veteran suffered a post-service work injury to his spine in December 1996.  In this regard, the Board points to his statement in the July 1997 VA treatment note that he had no history of spine pain before December 1996.

The Board also finds that the Veteran's current spine disabilities are not related to any incident of service.  In this regard, the July 1997 VA treatment note reflects his statement that he had no history of spine pain before the December 1996 work injury.  Contemporaneous medical evidence generated for assessment or treatment may be found of greater probative value than current statements.  See Rucker v. Brown, 10 Vet. App. at 73.  See also Curry v. Brown, 7 Vet. App. at 68.  As such, the probative weight of the Veteran's VA treatment note indicates that he had no problems with his neck or back prior to the work injury.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  Further, a VA examiner has opined that there is no relation between the in-service cervical injury and current cervical spine disorder, and the Veteran's lumbar spine disorder is due to his post-service work injury.  The Board finds these opinions probative and dispositive on the nexus question in each claim, based as they were on both evaluation of the Veteran and consideration of his documented medical history and assertions, and supported by rationale.  Hence, the only competent, probative opinions to address the relationships between the Veteran's current disabilities and service weighs against the claims.  

The Board acknowledges the Veteran's assertion that he has had recurrent neck and low back pain since service.  To the extent that he is claiming to have experienced continuous recurrent problems with his neck and low back since active service, he is not found to be credible.  Again, there was only one complaint each of neck and low back pain in service, and the Veteran did not complain of any neck or low back problems during a March 1991 examination in the National Guard, four years after separation from active service.  There is no documentation of a cervical or lumbar spine disorder after discharge until December 1996, when he was injured in a work accident.  Here, the Board reiterates his statement in the July 1997 VA treatment note that he had no history of back pain before December 1996.  Lastly, if he had experienced neck and low back pain continuously since active service, it would be reasonable to expect that he would have filed disability claims much sooner than in August 2000.  For all these reasons, the Board finds that the statements alleging or implying continuity of symptoms are not credible here.  Therefore, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.  Moreover, the probative medical evidence of record does not relate the current spine disorders to active service.

In conclusion, service connection for cervical and lumbar spine disorders is not warranted.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Headaches with Dizziness

The Veteran contends that service connection for headaches with dizziness is warranted as they are documented in his service treatment records.

In a May 2003 statement, the Veteran asserted that he is entitled to service connection for headaches and dizziness, as due to his service-connected hypertension or due to his in-service neck injury.

Initially, the Board observes that service connection is in effect for hypertension and hypertensive heart disease associated with hypertension.  The latter is rated as 60 percent under Diagnostic Code 7007, 38 C.F.R. § 4.104 (2011), which includes the symptom of dizziness.  

The Veteran's service treatment records reflect complaints of headaches and dizziness in August 1984 and February 1986.  He was diagnosed with possible tension headaches and rule out hypertension.  An April 1986 note reflects that he sustained a neck injury five days earlier and complained of headaches and slight dizziness; he stated that he was involved in a fight and someone grabbed him from behind by the neck.  A March 1991 report of medical history completed by the Veteran during his subsequent National Guard service reflects that he denied having frequent or severe headaches, or dizziness or fainting spells.

Post-service, VA treatment notes from November 1993 to September 1996 reflect complaints of headaches and dizziness, with a history of hypertension usually being noted.  An October 1994 note reflects the Veteran's report of headaches due to the chemicals at his job.  A May 1996 note reflects that the dizziness may be due to medication for stress.  A September 1996 note reflects that the dizziness is probably secondary to hypertension.  As noted above, the record reflects that the Veteran suffered a fall at work in December 1996.  A June 2000 note reflects a diagnosis of cervicogenic headaches.  An August 2000 note reflects that the dizziness is a component of the cervicogenic headaches.  An October 2000 note reflects a history of classic migraine headaches with a questionable cervicogenic component, and that hypertension is not an issue with no history of prior vascular or ischemic event.

The Veteran underwent a VA examination in March 2006.  The examiner provided a diagnosis of migraine headaches.  In a March 2007 addendum, the examiner opined that the Veteran's headaches started as a result of hypertension, explaining that headaches can be associated with high blood pressure.  The examiner further opined that the Veteran's cervicogenic headaches and dizziness are most likely caused by the post-service cervical spine injury, as dizziness and migraines can be precipitated by cervical injury.

During his September 2011 Board hearing, the Veteran testified that he began having stress headaches in service in 1984 or 1985.  He further testified that his headaches increased in severity after the post-service cervical spine injury.

Given the above, the Board finds that the Veteran's headaches, which appear to have manifested in service, are proximately due to his now service-connected hypertension.  In this regard, the VA treatment notes indicate that the headaches may be associated with hypertension, and a VA examiner has opined that the headaches started as a result of his hypertension.  

The Board acknowledges that the Veteran's headaches have increased in severity since a post-service work injury, and are now diagnosed as migraines.  The Board also notes that the migraines have been associated with the nonservice-connected cervical spine disorder.  The Board finally notes the October 2000 VA treatment note showing a history of classic migraine headaches and that hypertension is not an issue.  However, the Board observes that the Veteran still is entitled to service connection for the headaches associated with his service-connected hypertension, and the level of disability is a separate matter to be first addressed by the RO.

Given the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that his headaches are proximately due to or the result of his service-connected hypertension.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  Accordingly, service connection for headaches, as secondary to service-connected hypertension, is warranted.

Turning to the dizziness, the record fails to show that the Veteran has a disability manifested by dizziness, other than as a symptom of his already service-connected hypertensive heart disease or nonservice-connected cervical spine disorder.  As indicated above, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1131.  Simply put, in the absence of proof of present disability, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, as there is no disability manifested by dizziness, other than as a symptom of service-connected hypertensive heart disease or nonservice-connected cervical spine disorder, that can be related to service, the claim for service connection for dizziness is denied.  With respect to the dizziness caused by the cervical spine disorder, as service connection for the latter is being denied, service connection for a symptom of that disorder is also denied.

In addition to the medical evidence, the Board has considered the assertions advanced by the Veteran and his representative.  However, these assertions, alone, provide no basis for allowance of the claim.  As indicated above, the claim turns on the medical matter of current disability - a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons not shown to possess the appropriate medical training and expertise, neither the Veteran nor his representative is competent to render a probative (i.e., persuasive) opinion on a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Hence, the lay assertions in this regard have no probative value.

In conclusion, service connection for dizziness is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.

Withdrawn Claims

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2011).  Withdrawal may be made by the veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204.

In July 17, 2003, correspondence, the Veteran requested that his appeal involving the claim for an initial compensable disability rating for hemorrhoids be withdrawn.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to this claim, and it must be dismissed.

On the record during the September 28, 2011, Board hearing, the Veteran requested withdrawal of all issues except for service connection for a neck disorder, low back disorder, headaches with dizziness, and bilateral shin splints.  Thus, the Veteran has requested that his appeal with respect to the claims for service connection for a bilateral foot/ankle disorder, sleep apnea, and depression, and higher initial disability ratings for chondromalacia of the right knee, chondromalacia of the left knee, and hypertension be withdrawn.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal as to these claims, and it must be dismissed.


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a lumbar spine disorder is denied.

Service connection for headaches, as secondary to service-connected hypertension, is granted.

Service connection for dizziness is denied.

The appeal with respect to the claims for service connection for a bilateral foot/ankle disorder, sleep apnea, and depression, and higher initial disability ratings for chondromalacia of the right knee, chondromalacia of the left knee, hemorrhoids, and hypertension is dismissed.


REMAND

With respect to the claim for bilateral shin splints, remand is required to obtain a medical opinion.  The Veteran's service treatment records reflect a diagnosis of shin splints.  During a December 2000 VA examination, the Veteran complained of pain with running and prolonged standing; however, examination was negative for shin splints and the examiner did not provide an opinion as to its etiology.  A December 2002 private treatment note reflects complaints of pain in both tibias with exercise, findings of pain to palpation, and a diagnosis of shin splints.  In this regard, the Board notes the episodic nature of the disability at issue (occurring only with exercise) but observes that, so long as the Veteran had a diagnosed disability during the pendency of the claim, service connection criteria requiring a current disability has been satisfied.  Therefore, an opinion on whether the shin splints had their onset in or are related to service must still be obtained.  Thus, the RO should afford the Veteran a VA examination to obtain the needed opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA orthopedic examination, by an appropriate specialist, to determine the nature and etiology of his shin splints.  The claims file must be made available for review of the Veteran's pertinent history.  The examiner must make clear in the report that such a review was accomplished.  All indicated tests and studies should be undertaken.  

The examiner should provide an opinion as to whether it is at least as likely as not that the shin splints shown during the appeal period had their onset in service or within one year thereafter, or are otherwise etiologically related to service.  In making this determination, the examiner is to consider the service treatment records documenting a diagnosis of shin splints.

The rationale for all opinions expressed should be provided.  

2.  After completion of the above, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


